DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ argument with regard to drawings is not persuasive since structure of claims must be shown.
Applicants has provided argument that amendment are made to expedite prosecution is not persuasive since the amended claims are rejected below.
Applicants argument that the reference of Amann does not teach “a seal…cylindrical member” is not persuasive in view of rejection below. Applicant has provided figures 1-3 and 5-6 in the response filed on 1/24/2022 and has also stated that that “The…in any way”, this does not preclude the examiner interpretation of the limitation disclosed by Amann, see rejection below.
Applicants’ argument Amann does not discloses “configured for fixing the retaining portion is not persuasive since as stated in the rejection below, intended use does not provide structural limitation to the claims. Furthermore applicant should see MPEP 2113-2114 with regard to intended use and/or method limitations.
Applicants’ argument with regard to Amann not disclosing closed hollow cylindrical member is correct and examiner has provided a different rejection below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 2 must be shown or the feature(s) canceled from the claim(s). Claims are rejected as best understood. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 3, How can a seal member be a gear device and how does a seal member comprise a device the seal member is trying or going to seal? This error occurs throughout the claims 3-10. Applicant should review all claims (this applies to claim 1-10).
It is also noted that claims are directed to a seal member with a fixing member and/or just a fixing member as examined by foreign patent office (see NPL documents provided by applicant). Device, housing space, recess, end surface and etc are considered to be intended use limitations. The examiner has provided a full search to the sub combination as claimed by applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salameh (WO. 2007093265).
Salameh discloses a seal member, comprising: a seal base portion having a retaining portion (e.g. RP) configured to be provided at a position corresponding, in use, to a recess formed in an end surface of a device (e.g. intended use, see MPEP 2113-2114), such that the seal base portion contacts the end surface of the device and seals a housing space in the device (e.g. .

    PNG
    media_image1.png
    317
    297
    media_image1.png
    Greyscale

Claim(s) 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKelvey (US. 3,020,947).
McKelvey discloses a seal member, comprising: a seal base portion having a retaining portion (e.g. RP) configured to be provided at a position corresponding, in use, to a recess formed in an end surface of a device (e.g. intended use, see MPEP 2113-2114), such that the seal base portion contacts the end surface of the device and seals a housing space in the device (e.g. intended use, see MPEP 2113-2114), a fixing member (e.g. FM) configured for fixing the retaining portion to the device in the recess (e.g. intended use, see MPEP 2113-2114), wherein the fixing member is a pressing member (e.g. figure 2) configured for pressing the retaining portion against the recess (e.g. intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114), and wherein, in use, the pressing member is elastically deformable in a radial direction of the recess and presses the retaining portion against a side wall of the recess (e.g. again intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114), and wherein the fixing member is a closed hollow cylindrical member (e.g. FM). The retaining portion and the seal base portion are provided separately from each other (e.g. that is the case since both are formed of different materials). The retaining portion is a pawl with fingers extending from the seal base portion (e.g. RP having fingers 32 and recess 31 between fingers). The pressing member is a pin (e.g. FM is a pin). The pressing member is a spring pin (e.g. that is the case since the pin is a hollow cylindrical pin). The retaining portion extends along a side wall of the recess (e.g. intended use or method limitation given little or no patentable in an apparatus claims, see MPEP 2113-2114). It is also noted that the seal having the base, the retaining portion and the fixing means is capable of being retained in a recess of a device (see entire document and all figures).

    PNG
    media_image2.png
    333
    325
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amann (DE102007020160A1) in view of McKelvey.
Amann discloses a seal member, comprising a seal base portion (e.g. portion 134) having a retaining portion (e.g. figure 7) provided at a position corresponding to a recess (e.g. intended use but recess provided in 104) formed in an end surface of a device (e.g. intended use), the seal base portion (e.g. 134) contacting the end surface of the device (e.g. intended use) and sealing a housing space in the device (intended use and/or method limitation, see MPEP 2113-2114), and a fixing member (e.g. member having 120) fixing the retaining portion to the device in the recess.

Regarding claim 3: The device is a gear device (e.g. intended use and applicants own art teaches that the seal can be used in a gear device, see IDS provided by applicant). Regarding claim 4: The retaining portion is a pawl extending from the seal base portion (e.g. 120). Regarding claim 5-8: The fixing member is a pressing member (e.g. 142) pressing the retaining portion against the recess. The pressing member is a pin (e.g. 142). The pressing member is elastically deformable in a radial direction (e.g. 142 having 160) of the recess and presses the retaining portion against a side wall of the recess (the recess is considered to be intended use). The pressing member is a spring pin. Regarding claim 9: The retaining portion extends along a side wall of the recess (e.g. figure 7). Regarding claim 10: A fixing member (e.g. 142) for a seal base portion that has a retaining portion provided at a position corresponding to a recess formed in an end surface of a device, the seal base portion contacting the end surface of the device and sealing a housing space in the device, wherein the fixing member (e.g. 142 having 160) fixes the retaining portion to the device in the recess.
Amann discloses the invention as claimed above but fails to disclose that the fixing member is a closed hollow cylindrical member. McKelvey discloses the invention as claimed above (see paragraph 0012 above) and furthermore teaches that the fixing means is a closed hollow cylindrical member. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the fixing member of Amann by a fixing member that is a closed hollow cylindrical member as taught by McKelvey, to provide a retainer bolt to connect to another member or component (e.g. see figure where bolt or screws are going through the closed hollow cylinder member 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art on 892 and IDS teach different shape or structure of fixing member and/or retaining portions. Applicant should review all documents that is disclosed and references on 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675